Weinstein, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum: In my view, there is no reasonable construction of the events in issue which supports the theory that the complainant’s fear of her unidentified male friend’s reaction motivated her to lie. Defense counsel, at a side bar conference, indicated his intention to question the victim regarding a statement that she had made to defendant regarding her male friend’s anger if she did not wait for him at the discotheque. Defendant claims that this testimony was admissible and relevant since it would have explained her state of mind at the time she reported the rape and would have tended to show a motive to falsely accuse defendant, i.e., fear of incurring the wrath of this mysterious male friend. However, this reasoning seems logically inconsistent with the victim’s testimony that the individual for whom she was waiting was not her boyfriend but “Qjust a male friend” who was going to take her home. The absence of a possessive paramour is further evinced by defendant’s own testimony: “Well, I asked her first of all, was she going to have any problems once she got home in terms of maybe another individual showing up or that she would make an excuse of some sort to the effect that I was specifically asking her if she wanted me to accompany her home solely for one particular purpose which was sexual. She gave me no indication that there would be any problems of that nature, boyfriend, unexpected husband showing up whatever and she accepted the invitation as far as I was concerned”. As the People logically point out, the victim’s easiest course of action to avert the wrath of her male friend would have been to simply make no mention of the incident or else deny that defendant had done anything other than see her home safely. Inasmuch as the defense never tendered proof as to either the nature of the relationship between the victim and the unidentified male friend or of how he could have learned of her sexual activity with defendant, the line of questioning embarked upon by the defense was irrelevant. When read in its proper context, it is apparent that the victim was merely anticipating the vocal exasperation of a person who makes a special effort to accommodate a friend only to find that that friend has already made alternative arrangements. This is vastly different from the fury of a jealous lover, the interpretation of this situation which the defense would have had the jury believe. Moreover, any statement made by the victim on the evening in question with reference to her male friend’s anger would not be probative of her state of mind when she reported the alleged rape the next day. Accordingly, I conclude that the trial court’s preclusion of this line of questioning was, in all respects, proper. As regards the charge, defendant maintains that the court erroneously advised the jurors that they could convict defendant if persuaded of his guilt by a mere preponderance of the evidence. Although the reference to wavering minds or even scales was technically improper (see People v Ortiz, 92 AD2d 595; People v Melville, 90 AD2d 488; People v Fox, 72 AD2d 146; People v Butler, 67 AD2d 950), the courts have generally refrained from reversing convictions where the charge, taken as a whole, properly defined the concept of reasonable doubt for the jury (see People v Ortiz, supra; People v Patterson, 76 AD2d 891; People v Cohen, 61 AD2d 929; People v McCray, 57 AD2d 632). In the instant case, the jurors were correctly instructed, just prior to the objectionable portion of the charge, that the prosecution bore the burden of proof throughout the trial and that each *476element of the crime had to be proven beyond a reasonable doubt. Thus, the trial court’s reference to wavering minds or even scales was clearly not the only gauge by which the jurors were instructed to evaluate the People’s case. On the contrary, the charge in its entirety conveyed the proper standard. “[Cjonvictions are not to be set aside because, on reflection in tranquility, better charges could have been composed” (People v Yanik, 43 NY2d 97, 100).